DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-20 are currently being examined.  

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oleynik (US Patent Application Publi8cation No. 2015/0290795).
With respect to independent Claim 1, Oleynik discloses the limitations of independent Claim 1 as follows:
1. A method of operation in a robotic system including a robot and at least one processor in communication with the robot, (See Pars. 0168, 0191, 0192; Figs. 
receiving, by the at least one processor, a plurality of sets of robot control instructions, each set of robot control instructions, as a result of execution, causes the robot to perform at least one task;	(See Pars. 0010, 0016, 0119, 0153, 0154, 0157, 0212; Figs, 2, 3, 100; Ref. Numerals 70,72(robot arms and hands), 16(processor)
receiving, by the at least one processor, information that represents a plurality of first poses,  (See Pars. 0027, 0029, 0211-0215, 0293-0294; Figs. 7C, 7D, 8B, 8C, 10A, 10B; Ref. Numerals "chef poses"(first poses)
wherein a representative first pose in the plurality of first poses is associated with a representative set of robot control instructions in the plurality of sets of robot control instructions;	(See Pars. 0027, 0029, 0153, 0154, 0211-0215, 0293-0294; Figs. 7C, 7D, 8B, 8C, 10A, 10B; Ref. Numerals "chef poses"(first poses)
receiving, by the at least one processor, information that represents a run-time pose of the robot relative to an item in an environment associated with the robot;	(See Pars. 0209, 0211-0215; Figs. 5D; Ref. Numerals 48(robot environment), 270(processor-robot controller)
searching, by the at least one processor, for a first set of run-time robot control instructions from within the plurality of sets of robot control instructions, based on an association between the run-time pose and a first pose in the plurality of first poses,  (See Pars. 0209, 0211-0215; Figs. 5D, 7C, 7D, 8C; Ref. Numerals 48(robot environment), 270(processor-robot controller), "mini manipulation library"116(sets of robot control instructions)
wherein the first pose is associated with the first set of run-time robot control instructions;	(See Pars. 0209, 0211-0215; Figs. 5D, 7C, 7D, 8C; Ref. Numerals 48(robot environment), 270(processor-robot controller), "mini manipulation library"116(sets of robot control instructions)
producing, by the at least one processor, a second set of run-time robot control instructions which, as a result of execution, causes the robot to move to the first poses; and	(See Pars. 0209, 0211-0215, 0299; Figs. 5D, 7C, 7D, 8C, 16; Ref. Numerals 48(robot environment), 270(processor-robot controller), "mini manipulation library"116(sets of robot control instructions)
producing, by the at least one processor, at least one signal including information that represents the first set of run-time robot control instructions, and the first pose. (See Pars. 0209, 0211-0215, 0326; Figs. 5D, 7C, 7D, 8C, 29; Ref. Numerals 48(robot environment), 270(processor-robot controller), 436(signals), "mini manipulation library"116(sets of robot control instructions), "chef pose"(first pose)

With respect to Claim 2, which depends from independent Claim 1, Oleynik teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Oleynik discloses as follows:
The method of claim 1 wherein receiving the plurality of sets of robot control instructions includes receiving a plurality of sets of piloted robot control instructions.  	(See Pars. 0197, 0199, 0209-0214, 0326; Figs. 5A, 5D, 7C, 7D; Ref. Numerals 48(robot environment), 170(human operator), 172(GUI for piloted robot control instructions), 270(processor-robot controller),  "mini manipulation library"116(sets of robot control instructions)

With respect to Claim 3, which ultimately depends from independent Claim 1, Oleynik teaches all of the limitations of Claim 1 and Claim 2, which are incorporated herein by reference.  With respect to Claim 3, Oleynik discloses:
3. The method of claim 2 wherein the robotic system further includes an operator interface in communication with the robot, (See Pars. 0197, 0199, 0209-0214, 0326; Figs. 5A, 5D, 7C, 7D; Ref. Numerals 48(robot environment), 170(human operator), 172(GUI for piloted robot control instructions), 270(processor-robot controller),  "mini manipulation library"116(sets of robot control instructions)  and
wherein receiving the plurality of sets of robot control instructions includes: (See Pars. 0197, 0199, 0209-0214, 0326; Figs. 5A, 5D, 7C, 7D; Ref. Numerals 48(robot environment), 170(human operator), 172(GUI for piloted robot control instructions), 270(processor-robot controller),  "mini manipulation library"116(sets of robot control instructions)
receiving, at the at least one processor, the plurality of sets of piloted robot control instructions from the operator interface.  (See Pars. 0197, 0199, 0209-0214, 0326; Figs. 5A, 5D, 7C, 7D; Ref. Numerals 48(robot environment), 170(human operator), 172(GUI for piloted robot control instructions), 270(processor-robot controller),  "mini manipulation library"116(sets of robot control instructions)

With respect to Claim 4, which depends from independent Claim 1, 
The method of claim 1 wherein receiving the plurality of sets of robot control instructions includes receiving a plurality of sets of autonomous robot control instructions.  	(See Pars. 0216, 0217; Fig. 6; Ref. Numerals 70,72(robot arms and hands), 16(processor)

With respect to Claim 5, which depends from independent Claim 1, Oleynik teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 5, Oleynik discloses:
The method of claim 1 comprising: 
receiving, by the at least one processor, the information that represents the run-time pose from an input subsystem of the robot,  (See Pars. 0027, 0029, 0211-0215, 0293-0294; Figs. 7C, 7D, 8B, 8C, 10A, 10B; Ref. Numerals "chef pose"(first pose), "robot pose"(run-time pose)
wherein the run-time pose and a representative first pose in the plurality of first poses is a relative pose with respect to the robot.  	(See Pars. 0027, 0029, 0211-0215, 0293-0294; Figs. 7C, 7D, 8B, 8C, 10A, 10B; Ref. Numerals "chef pose"(first pose), "robot pose"(run-time pose)

With respect to Claim 6, which depends from independent Claim 1, Oleynik teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 6, Oleynik discloses:
The method of claim 1, comprising: 
updating, by the at least one processor, at least one non-transitory tangible computer-readable storage medium with information corresponding to the at least one signal. (See Pars. 0196, 0229; Figs. 4, 8C; Ref. Numerals 102(non-transitory tangible computer-readable storage 

With respect to Claim 7, which depends from independent Claim 1, Oleynik teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 7, Oleynik discloses:
The method of claim 1, comprising: 
causing, by the at least one processor, the at least one signal to be sent through a communication channel.  (See Pars. 0209, 0211-0215, 0326; Figs. 5D, 7C, 7D, 8C, 29; Ref. Numerals 48(robot environment), 270(processor-robot controller), 436(signals), "mini manipulation library"116(sets of robot control instructions), "chef pose"(first pose)
 
With respect to Claim 8, which depends from independent Claim 1, Oleynik teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 8, Oleynik discloses:
The method of claim 1, comprising: 
in response to the execution of the first set of run-time robot control instructions by the at least one processor, causing the robot to perform at least one task.  (See Pars. 0010, 0016, 0119, 0153, 0154, 0157, 0212; Figs, 2, 3, 100; Ref. Numerals 70,72(robot arms and hands), 16(processor)

With respect to Claim 9, which depends from independent Claim 1, 
The method of claim 1, comprising:
deriving, by the at least one processor, a second set of run-time control instruction that, as a result of execution, causes the robot to move from the run-time pose to the first pose.  	(See Pars. 0027, 0029, 0211-0215, 0223, 0293-0294; Figs. 7C, 7D, 8A, 10A, 10B; Ref. Numerals "chef pose"(first pose), "robot pose"(run-time pose)

With respect to Claim 10, which depends from independent Claim 1, Oleynik teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 10, Oleynik discloses:
The method of claim 1 wherein the run-time pose or the first pose indicates a position for the robot and a posture for the robot.	(See Pars. 0027, 0029, 0156, 0211-0215, 0293-0294; Figs. 5D, 7C, 7D, 8B, 8C, 10A, 10B; Ref. Numerals "chef pose"(first pose), "robot pose"(run-time pose) 

With respect to independent Claim 11, Oleynik discloses the limitations of independent Claim 11 as follows:
A system comprising:
a robot including a motion subsystem and a manipulation subsystem;	(See Pars. 0013, 0144, 0211, 0212; Fig. 5D; Ref. Numerals 70,72(robot arms and hands), 16(processor) 
at least one processor communicatively coupled to the motion subsystem and the manipulation subsystem; and	(See Pars. 0010, 0016, 0119, 0152, 0153, 0154, 0157, 0211, 0212, 0474; Figs, 2, 3, 5D, 100; Ref. Numerals 70,72(robot arms and hands), 16(processor)
at least one non-transitory processor-readable storage device communicatively coupled to the at least one processor and which stores processor-executable instructions which, as a result of execution by the at least one processor, cause the at least one processor to:	(See Pars. 0168, 0192, 0223; Figs. 2, 8A, 100; Ref. Numerals 16(processor), 52(non-transitory processor-readable storage device)
receive a plurality of sets of robot control instructions, each set of robot control instructions, as a result of execution, causes the robot to perform at least one task;	(See Pars. 0010, 0016, 0119, 0153, 0154, 0157, 0212; Figs, 2, 3, 100; Ref. Numerals 70,72(robot arms and hands), 16(processor)
receive information that represents a plurality of first poses,	(See Pars. 0027, 0029, 0211-0215, 0293-0294; Figs. 7C, 7D, 8B, 8C, 10A, 10B; Ref. Numerals "chef poses"(first poses)
wherein a representative first pose in the plurality of first poses is associated with a representative set of robot control instructions in the plurality of sets of robot control instructions;	(See Pars. 0027, 0029, 0153, 0154, 0211-0215, 0293-0294; Figs. 7C, 7D, 8B, 8C, 10A, 10B; Ref. Numerals "chef poses"(first poses)
receive information that represents a run-time pose of the robot relative to an item in an environment associated with the robot;	(See Pars. 0209, 0211-0215; Figs. 5D; Ref. Numerals 48(robot environment), 270(processor-robot controller)
search, based on an association between the run-time pose and a first pose in the plurality of first poses, for a first set of run-time robot control instructions from within the plurality of sets of robot control instructions, 
wherein the first pose is associated with the first set of run-time robot control instructions;	(See Pars. 0209, 0211-0215; Figs. 5D, 7C, 7D, 8C; Ref. Numerals 48(robot environment), 270(processor-robot controller), "mini manipulation library"116(sets of robot control instructions)
produce a second set of run-time robot control instructions which, as a result of execution, causes the robot to move via the motion subsystem or the manipulation subsystem to the first poses; and	(See Pars. 0209, 0211-0215, 0299; Figs. 5D, 7C, 7D, 8C, 16; Ref. Numerals 48(robot environment), 270(processor-robot controller), "mini manipulation library"116(sets of robot control instructions)
produce at least one signal including information that represents the first set of run-time robot control instructions and information that represents the first pose.  (See Pars. 0209, 0211-0215, 0326; Figs. 5D, 7C, 7D, 8C, 29; Ref. Numerals 48(robot environment), 270(processor-robot controller), 436(signals), "mini manipulation library"116(sets of robot control instructions), "chef pose"(first pose)

With respect to Claim 12, which depends from independent Claim 11, Oleynik teaches all of the limitations of Claim 11 which are incorporated herein by reference.  With respect to Claim 12, Oleynik discloses:
The system of claim 11 further comprising: 
an operator interface communicatively coupled to the at least one processor, (See Pars. 0197, 0199, 0209-0214, 0326; Figs. 5A, 5D, 7C, 
wherein a plurality of sets of piloted robot control instructions includes at least one set of piloted robot control instructions generated at the operator interface.  (See Pars. 0197, 0199, 0209-0214, 0326; Figs. 5A, 5D, 7C, 7D; Ref. Numerals 48(robot environment), 170(human operator), 172(GUI for piloted robot control instructions), 270(processor-robot controller),  "mini manipulation library"116(sets of robot control instructions)

With respect to Claim 13, which depends from independent Claim 11, Oleynik teaches all of the limitations of Claim 11 which are incorporated herein by reference.  With respect to Claim 13, Oleynik discloses:
The system of claim 11 wherein a plurality of sets of piloted robot control instructions includes at least one set of autonomous robot control instructions.  (See Pars. 0216, 0217; Fig. 6; Ref. Numerals 70,72(robot arms and hands), 16(processor) 

With respect to Claim 14, which depends from independent Claim 11, Oleynik teaches all of the limitations of Claim 11 which are incorporated herein by reference.  With respect to Claim 14, Oleynik discloses:
The system of claim 11 wherein the processor-executable instructions to receive the information that represents the run-time pose of the item in the environment associated with the robot further include processor-executable instructions that, as a result of execution, cause the at least one processor to:	(See Pars. 
receive the information that represents the run-time pose from an input subsystem of the robot,  (See Pars. 0027, 0029, 0211-0215, 0293-0294; Figs. 7C, 7D, 8B, 8C, 10A, 10B; Ref. Numerals "chef pose"(first pose), "robot pose"(run-time pose)
wherein the run-time pose and a representative first pose in the plurality of first poses is a relative pose with respect to the robot.  	(See Pars. 0027, 0029, 0211-0215, 0293-0294; Figs. 7C, 7D, 8B, 8C, 10A, 10B; Ref. Numerals "chef pose"(first pose), "robot pose"(run-time pose) 

With respect to Claim 15, which ultimately depends from independent Claim 11, Oleynik teaches all of the limitations of Claim 11 and Claim 14 which are incorporated herein by reference.  With respect to Claim 15, Oleynik discloses:
The system of claim 11, wherein the processor-executable instructions, as a result of execution, cause the at least one processor to:
update the at least one non-transitory processor-readable storage device with information corresponding to the at least one signal.  	(See Pars. 0196, 0229; Figs. 4, 8C; Ref. Numerals 102(non-transitory tangible computer-readable storage medium), 112(updating module), 118(output module outputs signals), 436(signals)
 
With respect to Claim 16, which depends from independent Claim 11, Oleynik teaches all of the limitations of Claim 11 which are incorporated herein by reference.  With respect to Claim 16, Oleynik discloses:
The system of claim 11, further comprising: 
a communication channel communicatively coupled to the at least one processor, (See Pars. 0209, 0211-0215, 0326; Figs. 5D, 7C, 7D, 8C, 29; Ref. Numerals 48(robot environment), 270(processor-robot controller), 436(signals), "mini manipulation library"116(sets of robot control instructions), "chef pose"(first pose)
wherein the processor-executable instructions, as a result of execution, cause the at least one processor to send the at least one signal to be sent through the communication channel.  (See Pars. 0209, 0211-0215, 0326; Figs. 5D, 7C, 7D, 8C, 29; Ref. Numerals 48(robot environment), 270(processor-robot controller), 436(signals), "mini manipulation library"116(sets of robot control instructions), "chef pose"(first pose)

With respect to Claim 17, which depends from independent Claim 11, Oleynik teaches all of the limitations of Claim 11 which are incorporated herein by reference.  With respect to Claim 17, Oleynik discloses:
The system of claim 11, wherein the processor-executable instructions, as a result of execution, cause the at least one processor to: cause the robot to perform at least one task.  	(See Pars. 0010, 0016, 0119, 0153, 0154, 0157, 0212; Figs, 2, 3, 100; Ref. Numerals 70,72(robot arms and hands), 16(processor)

With respect to Claim 18, which depends from independent Claim 11, Oleynik teaches all of the limitations of Claim 11 which are incorporated herein by reference.  With respect to Claim 18, Oleynik discloses:
The system of claim 11, wherein the processor-executable instructions, as a result of execution, cause the at least one processor to: derive a second set of run-time control instructions that, as a result of execution, causes the robot to 

With respect to Claim 19, which ultimately depends from independent Claim 11, Oleynik teaches all of the limitations of Claim 11 and Claim 16 which are incorporated herein by reference.  With respect to Claim 19, Oleynik discloses:
The workstation of Claim 16, wherein the scanner device is further configured to determine a height, a location, and an orientation of the at least one container in the holding area.  (See Pars. 0047-0052, 0056, 0058, 0061, 0063, 0110, 0117, 0133-0135, 0144, 0145; Figs. 5, 6A, 6B, 8, 9c, 9d, 10; Ref. Numerals 518(scanner device), 801(robot/container manipulation device), 908a,908b(grippers), 910(container), 1001(cutter assembly), 1006(cutter device), "electronically viewing"(scanner device), "contents"(pharmaceuticals)

With respect to independent Claim 19, Oleynik discloses the limitations of independent Claim 19 as follows:
A method comprising:   
receiving, by at least one processor in communication with a robot, input indicating a task to be performed by the robot involving interaction with an object;	(See Pars. 0010, 0016, 0119, 0152, 0153, 0154, 0157, 0198, 0211, 0212, 0474; Figs, 2, 3, 5D, 100; Ref. Numerals 70,72(robot arms and hands), 16(processor), "utensils"(object)
obtaining, by the at least one processor, information representative of a location of the object relative to the robot;	(See Pars. 0010, 0016, 0119, 0152, 0153, 0154, 0157, 0198, 0211, 0212, 0474; Figs, 2, 3, 5D, 100; 
obtaining, by the at least one processor, a plurality of sets of robot control instructions, each set of robot control instructions, as a result of execution, causes the robot to perform at least one task;	(See Pars. 0010, 0016, 0119, 0153, 0154, 0157, 0212; Figs, 2, 3, 100; Ref. Numerals 70,72(robot arms and hands), 16(processor), "mini manipulation library"116(sets of robot control instructions)
selecting, by the at least one processor, based on a current pose of the robot, a first set of robot control instructions among the plurality of sets of robot control instructions for performance of the task;	(See Pars. 0010, 0016, 0119, 0153, 0154, 0157, 0212; Figs, 2, 3, 100; Ref. Numerals 70,72(robot arms and hands), 16(processor), "mini manipulation library"116(sets of robot control instructions)
obtaining, by the at least one processor, information that represents a first pose associated with the first set of robot control instructions;	(See Pars. 0027, 0029, 0153, 0154, 0211-0215, 0293-0294; Figs. 7C, 7D, 8B, 8C, 10A, 10B; Ref. Numerals "chef pose"(first pose), "mini manipulation library"116(sets of robot control instructions)
determining, by the at least one processor, that the current pose of the robot does not match the first pose;	(See Pars. 0211-0215, 0230, 0325; Figs. 5D, 7C, 7D, 28; Ref. Numerals 16(processor), "chef pose"(first pose), "robot pose"(current pose)
deriving, by the at least one processor, a second set of robot control instructions to achieve the first pose from the current pose; and	(See Pars. 0209, 0211-0215, 0299; Figs. 5D, 7C, 7D, 8C, 16; Ref. Numerals 
providing, by the at least one processor, a set of signals causing the robot to execute the second set of robot control instructions and causing the robot to execute the first set of robot control instructions to perform the task subsequent to execution of the second set of robot control instructions.  	(See Pars. 0209, 0211-0215, 0326; Figs. 5D, 7C, 7D, 8C, 29; Ref. Numerals 48(robot environment), 270(processor-robot controller), 436(signals), "mini manipulation library"116(sets of robot control instructions), "chef pose"(first pose)

With respect to Claim 20, which depends from independent Claim 19, Oleynik teaches all of the limitations of Claim 19 which are incorporated herein by reference.  With respect to Claim 20, Oleynik discloses:
The method of Claim 19, comprising:
determining, by the at least one processor, a set of differences between the first pose and the current pose,	(See Pars. 0211-0215, 0230, 0325; Figs. 5D, 7C, 7D, 28; Ref. Numerals 16(processor), "chef pose"(first pose), "robot pose"(current pose)
wherein selecting the first set of robot control instructions is based on the set of differences.	(See Pars. 0211-0215, 0230, 0325; Figs. 5D, 7C, 7D, 28; Ref. Numerals 16(processor), "chef pose"(first pose), "robot pose"(current pose)
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        March 10, 2021